DETAILED ACTION
	In response to the office action mailed 08/04/2022, the response was received 11/03/2022: Claims 1-13 remain pending in this application.
Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art fails to teach a distance between the reference position and the X-ray detector is variable.  However, Debatty shows that as the detector is translated, the distance between the central position of the object to be imaged and the central position of the detector varies.  Therefore, given the broadest reasonable interpretation of the claim, the claim, as currently claimed, reads on the prior art of record.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10124191 (Debatty).
Regarding claim 1: 
Debatty disclose an X-ray CT device comprising: 
an X-ray source that irradiates an object to be imaged with an X-ray (3);
an X-ray detector that is disposed on one side opposite to the X-ray source with a position, at which the object to be imaged is to be disposed, interposed therebetween and detects the X-ray having passed through the object to be imaged (4); and 
a rotary unit that supports the X-ray source and the X-ray detector and rotates the X-ray source and the X-ray detector together around the object to be imaged (column 10, lines 1-7; column 10, lines 51-58), wherein a distance between the X-ray source and a predetermined reference position positioned in the object to be imaged is variable (column 10, lines 8-15), and a distance between the reference position and the X-ray detector is variable (column 10, lines 40-50).
Regarding claim 2: 
Debatty disclose the  X-ray CT device according to claim 1, wherein the X-ray source includes an X-ray tube and a collimator (35).
Regarding claim 3: 
Debatty disclose the   X-ray CT device according to claim 2, wherein the X-ray tube irradiates the object to be imaged with a substantially conical X-ray beam of which a vertex is positioned at the X-ray tube, and the collimator includes an opening and adjusts a spread angle of the X-ray beam of the X-ray tube by opening and closing the opening (column 10, line 54, CBCT).
Regarding claim 4: 
Debatty disclose the   X-ray CT device according to claim 1, further comprising: an image generation unit that generates a CT image on the basis of the X-ray detected by the X-ray detector (column 10, line 54, required for CBCT).
Regarding claim 5: 
Debatty disclose the   X-ray CT device according to claim 1, further comprising: a processing unit that collectively controls operations of the X-ray source and the X-ray detector (column 10, line 54, required for CBCT).
Regarding claim 6: 
Debatty disclose the   X-ray CT device according to claim 5, wherein the processing unit moves a support position of the X-ray source with respect to the rotary unit in a rotational radial direction of the rotary unit to set a position of the X-ray source (Fig. 10 and 11).
Regarding claim 7: 
Debatty disclose the  X-ray CT device according to claim 5, wherein the processing unit moves a support position of the X-ray detector with respect to the rotary unit in a rotational radial direction of the rotary unit and in a tangential direction of a rotation track of the rotary unit to set a position of the X-ray detector (Fig. 10 and 11).
Regarding claim 10: 
Debatty disclose the   X-ray CT device according to claim 1, wherein the X-ray detector includes an X-ray detection surface that is perpendicular to a virtual straight line passing through the X-ray source and the reference position, and the X-ray detector is capable of switching a state to a first state in which the virtual straight line passes through a center position of the X-ray detection surface, and a second state in which the X-ray detection surface is displaced from the first state in a tangential direction of a rotation track and the virtual straight line passes through an end portion of the X-ray detection surface (Fig. 10 and 11).
Regarding claim 11: 
Debatty disclose the X-ray CT device according to claim 10, wherein the first state is selected in a case where a size of the object to be imaged is smaller than a predetermined size, and the second state is selected in a case where the size of the object to be imaged is larger than the predetermined size (Fig. 10 and 11).
Regarding claim 12: 
Debatty disclose the   X-ray CT device according to claim 1, wherein the X-ray detector is movable toward the reference position (column 10, lines 40-50).
Regarding claim 13: 
Debatty disclose the   X-ray CT device according to claim 1, wherein the X-ray source is movable toward the reference position (column 10, lines 8-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10124191 (Debatty).
Regarding claim 8: 
Debatty disclose the   X-ray CT device according to claim 1, further comprising: a treatment table on which the object to be imaged is to be placed (Fig. 10 and 11, wherein a support is required to hold isocenter 21 and is therefore implicit to collect CBCT data of the patient).
Debatty does not disclose a treatment table supported between the source and detector explicitly.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a treatment table supported by a support device in order to support an object worked upon by the system between the source and detector.
Regarding claim 9: 
Debatty disclose the X-ray CT device according to claim 8, wherein the X-ray source and the X-ray detector are disposed in the rotary unit at positions opposite to each other with the treatment table interposed therebetween, and the treatment table is supported by a support device fixed to a floor of a building (Fig. 10 and 11, as made obvious above).  Please note that the floor of a building cannot be claimed as an element of the invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884